Citation Nr: 0006880	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  93-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
undifferentiated type schizophrenia.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from November 1978 to July 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the San Juan, Puerto 
Rico, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in May 
1995, but was remanded for further development.  The 
requested development has been completed, and the case has 
been returned for further appellate review. 


FINDINGS OF FACT

1.  The veteran's undifferentiated type schizophrenia is 
productive of no more than considerable social and industrial 
impairment.

2.  The veteran's undifferentiated type schizophrenia is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial circumlocutory, 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.    

3.  The veteran's service connected disabilities include 
undifferentiated type schizophrenia, evaluated as 50 percent 
disabling, and labyrinthitis as a residual of a concussion, 
evaluated as 10 percent disabling; the veteran has a combined 
evaluation of 60 percent disabling.  

4.  The evidence does not indicate that the veteran's service 
connected disabilities are productive of an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards in determining 
the veteran's employability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for chronic undifferentiated schizophrenia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Code 9204 (1987); 38 C.F.R. § 4.132, Code 9204 (1996); 
38 C.F.R. §§ 4.7, 4.130, Code 9204 (1999).  

2.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the 50 percent evaluation assigned 
to his service connected undifferentiated type schizophrenia 
is insufficient to reflect its current level of severity.  He 
argues that his disability leaves him unable to socialize or 
to function in a work setting, and that it requires frequent 
hospitalizations and treatment.  He believes that his 
disability leaves him completely unemployable.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The record shows that entitlement to service connection for a 
psychiatric disability was established in a September 1989 
Board decision.  This decision found that entitlement to 
service connection for a conversion disorder was merited.  An 
October 1989 rating decision by the RO implemented the Board 
decision, and established an effective date for service 
connection from July 1985.  A zero percent evaluation was 
assigned for this disability.  A temporary total evaluation 
was assigned from February 1986 to April 1986, at which time 
a 10 percent evaluation was established.  However, a 
temporary total evaluation was again assigned from April 1986 
to June 1986, at which time a 50 percent rating was 
established.  A March 1999 rating decision changed the 
diagnosis of the veteran's service connected disability to 
chronic undifferentiated type schizophrenia, and continued 
the 50 percent evaluation.  This evaluation currently remains 
in effect, although temporary total evaluations for 
hospitalizations have been established on 10 other occasions 
since June 1986.  

The United States Court of Appeals for Veterans Claims, 
formerly the Court of Veterans Appeals (Court) has found that 
there is a distinction between a veteran's disagreement with 
the initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  In 
this case, the veteran submitted a notice of disagreement 
with the October 1989 rating decision in February 1990.  
Therefore, as this case involves disagreement with the 
initial rating decision, the Board will give consideration to 
staged ratings from the July 1985 effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In the period since the veteran submitted his notice of 
disagreement, the VA has amended its regulations pertaining 
to the rating schedule for mental disorders, including 
schizophrenia, on two occasions.  The first amendment became 
effective in February 1988.  See 38 C.F.R. § 4.132, Code 9204 
(1988).  The second amendment became effective on November 7, 
1996.  See 38 C.F.R. § 4.130, Diagnostic Codes 9204 (1999).  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The regulations governing the evaluation of 
undifferentiated schizophrenia were changed in February 1988 
and November 1996.  The RO has considered both the old and 
new regulations, most recently in a June 1998 supplemental 
statement of the case.  Therefore, the Board is obligated to 
review the veteran's claim under the regulations in effect 
before and after February 3, 1988. 

Under the regulations in effect prior to February 3, 1988, 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability was evaluated as 100 percent 
disabling.  With lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability, a 70 
percent evaluation was warranted.  Considerable impairment of 
social and industrial adaptability merited a 50 percent 
rating.  Definite impairment of social and industrial 
adaptability was evaluated as 30 percent disabling.  Slight 
impairment of social and industrial adaptability was 
evaluated as 10 percent disabling, and a zero percent rating 
was assigned when the psychosis was in full remission.  
38 C.F.R. § 4.132, Code 9204 (1987).  The only difference 
between this regulation and the regulation in effect 
subsequent to February 3, 1988, but prior to November 7, 
1996, is that total social and industrial impairment was 
required for a 100 percent evaluation instead of complete 
social and industrial impairment, and mild impairment of 
social and industrial adaptability instead of slight 
impairment merited a 10 percent evaluation.  38 C.F.R. 
§ 4.132, Code 9204 (1996).  The Court has upheld an 
interpretation of this regulation which states that the 
criteria for a 100 percent rating are each independent bases 
for granting a 100 percent rating.  Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

Under the regulations currently in effect, undifferentiated 
type schizophrenia is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms that 
are controlled by medication.  For a zero percent evaluation, 
a mental condition must be formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9204 (1999).

The pertinent evidence includes the report of a VA 
examination conducted in September 1985.  The veteran 
reported that he had been looking for a job since discharge 
from service.  He had held some short term jobs.  The 
reserves denied him entrance.  On examination, the veteran 
was not spontaneous or talkative, but his responses were 
coherent and relevant.  Some scattered pseudo-hallucinations 
had occurred.  Ideas of reference were vaguely described, but 
no overt delusion was found.  The veteran was well oriented, 
and his memory was grossly preserved.  His capacity for 
reasoning was fair, but his judgment was poor.  After review 
of an additional psychological report, the diagnosis was 
adjustment disorder, with some anxious mood.  It was also 
indicated that some features of organicity should be further 
explored.  The veteran was competent.  

The veteran was hospitalized at a VA facility from February 
1986 to March 1986.  His wife brought him because she could 
not handle him around the home.  He reported hearing voices 
calling him, was unable to sleep, and walked around the house 
without any goals.  On admission, the veteran was found to 
have scanty verbal communication, and to be uncooperative.  
He had an intense free floating anxiety, and was moderately 
depressed.  At the time of discharge, the veteran was in 
contact with reality, and did not constitute a danger to 
himself or others.  His disability was severe, and he could 
not hold gainful employment.  The diagnosis was atypical 
psychosis.  

The veteran was again hospitalized at a VA hospital from 
April 1986 to May 1986.  He was admitted due to auditory 
hallucinations and aggressive behavior towards his wife and 
children.  On admission, the veteran was found to have 
tactile hallucinations, inappropriate affect, and a depressed 
mood.  The assessment was that the veteran was severely 
disabled, and was unable to hold gainful employment or study.  
The diagnosis was atypical psychosis.  

The veteran underwent a private psychiatric examination in 
conjunction with a claim for Social Security Administration 
benefits in April 1986.  He was noted to be on a pass from 
the hospital to come to the appointment.  The diagnoses were 
post-traumatic stress disorder, and rule out organic brain 
syndrome.  The examiner stated that the veteran appeared 
unable to handle his funds.  

The veteran underwent private psychological testing in July 
1986.  The conclusion was that the veteran was functioning 
intellectually below his true potential, due to serious 
emotional maladjustment.  He seemed to suffer from paranoid 
and withdrawal tendencies, and although of mild intensity he 
suffered from an ongoing psychotic process.  He was to be 
considered mentally disabled. 

The veteran was hospitalized at a VA facility from September 
1986 to October 1986.  He was hospitalized due to auditory 
hallucinations that commanded him to harm himself.  There was 
an episode during hospitalization in which he became 
aggressive.  At discharge, the veteran was alert and 
oriented, with clear speech.  His thoughts were logical and 
coherent, with no homicidal or suicidal ideations.  There 
were no active hallucinations, and the veteran was motivated 
for treatment.  The diagnoses included atypical psychosis, 
and rule out post-traumatic stress disorder.  The assessment 
of functioning was very poor.  

VA treatment records from December 1986 show that the veteran 
complained his medication was not making him well.  He said 
that he heard voices almost all day.  The assessment was that 
a change in medication was required.  

VA treatment records from January 1987 to September 1987 show 
that the veteran continued to receive regular treatment for 
his psychiatric disability.  

A February 1987 report of a VA psychiatric board notes that 
the veteran was currently hospitalized in the VA facility for 
psychiatric treatment.  The board of two psychiatrist 
reviewed the claims folder and traced the veteran's history 
of psychiatric treatment from service to his present 
hospitalization.  The previous diagnosis of atypical 
psychosis was noted, but it was felt that the diagnosis was 
not clearly defined.  On examination, the veteran was very 
uncooperative.  It was observed that he had a very voluntary 
component, and that his affect did not correspond to his 
complaints.  The general picture suggested an inappropriate 
affect with a strong voluntary component very suggestive of a 
histrionic manifestation and expression.  He was very 
evasive, uncooperative, and very difficult to explore 
appropriately.  It was the impression of the board that the 
veteran had a marked voluntary component suggesting a 
factitious disorder versus a conversion disorder, but there 
was not enough evidence.  A social service field survey was 
recommended followed by another psychiatric examination. 

April 1987 VA treatment records show that the veteran 
complained of hearing voices, and that this could happen at 
any time of the day.  He was hostile, and the veteran 
exhibited persistent aggressiveness.  The veteran said he had 
tried to take all his medications at once three days ago, but 
someone had stopped him.  He admitted to destroying property 
at home.  His affect was inappropriate, he was anxious and 
depressed, and he had no insight.  The diagnoses included 
atypical psychosis.  

Following a social service field survey, and review of the 
claims folder, the VA psychiatric board re-examined the 
veteran in August 1987.  The veteran was very superficial and 
vague about his symptoms.  The board found inconsistencies in 
this case, and a lot of psychosomatic complaints.  Without 
any evidence to confirm organicity, the board did not find 
any reason to explain a psychosis or even a depression.  His 
memory was inconsistent, and his affect did not correspond to 
his complaints.  The diagnosis was conversion disorder, 
hysterical neurosis.  His highest level of adaptive 
functioning in the past year had been poor.  He was competent 
to handle VA funds.  

VA hospital records dated from December 1987 to January 1988 
indicate that the veteran was admitted due to loss of contact 
with reality, and complaining of auditory hallucinations, 
restlessness, anxiety, insomnia, and depression.  The 
examiner stated that this was a severely disabled veteran 
that was unemployable.  The diagnosis was chronic, 
undifferentiated schizophrenia, with acute exacerbation, and 
atypical depression.  

VA treatment records reflect that the veteran continued to 
receive ongoing treatment for his psychiatric disability from 
February 1988 to October 1989.  July 1988 records note the 
veteran has chronic schizophrenia.  They show that the 
veteran wanted his medication changed because he was hearing 
voices.  He only slept for three or four hours, but this was 
more than before.  September 1988 and November 1988 records 
reveal that he continued to have sleep problems and auditory 
hallucinations.  

The veteran underwent a private psychiatric examination in 
August 1988.  His behavior during the interview appeared to 
be outside of reality, and a deterioration of his illness.  
The veteran reported that he had left work in December 1984, 
and that he had not returned because his condition had 
worsened.  On examination, the veteran was not very 
cooperative, and not spontaneous.  He appeared distracted 
with poor concentration and attention.  His orientation in 
space, time, and person were affected.  The veteran's insight 
was partially affected, but his judgment was preserved.  The 
diagnosis was chronic undifferentiated schizophrenia, 
residual type.  His ability to manage economic funds and 
personal interests was incompetent.  

VA treatment records from January 1989 note that the veteran 
continued to have somatic complaints, insomnia, and anxiety.  
In May 1989, the veteran reported that he had been feeling 
scared for the past three weeks.  He was somewhat depressed, 
but there were no self destructive or aggressive ideas at 
present. 

The veteran was afforded a VA psychiatric examination in 
December 1989.  The medical record, including the August 1987 
report of the psychiatric board and reports of previous 
hospitalizations in which there had been diagnosis of chronic 
undifferentiated schizophrenia and atypical depression, was 
reviewed.  The veteran was very vague in his complaints.  He 
had a history of a very hysterical nature and many 
somatization tendencies.  He also had a history of auditory 
hallucinations, but he was vague in describing the 
hallucinations and definitely not actively hallucinating 
during the course of the interview.  The veteran would claim 
not to remember anything, but it would later come out that he 
did remember.  His thoughts were organized and grossly 
logical.  The thought content dealt mostly with somatization.  
He was not suicidal or overtly depressed.  He was not 
delusional, although some referential ideas were present.  
The veteran was apparently very impulsive, and had poor 
control over his aggressiveness.  He described his sleep as 
poor.  The veteran had a certain degree of restriction in his 
affect.  He was oriented, and in spite of his complaints, his 
memory was fairly well preserved.  His judgment and insight 
were poor.  The diagnosis was conversion disorder.  His level 
of functioning was judged to be poor.  He was felt to be 
competent.  

January 1990 VA records indicate that the veteran had 
increasing somatic complaints and auditory hallucinations.  
The assessment was that he was poorly stabilized.  

The veteran was hospitalized at a VA facility from January 
1990 to February 1990.  He was admitted after he was found in 
acute intoxication after a self harm attempt.  The veteran 
was unemployed.  He felt isolated, anxious, and depressed, 
with crying spells, which continued during the course of his 
hospitalization.  He was treated with various forms of 
therapy, and medication.  After the first week he became more 
sociable.  At discharge, the veteran was in good mood, in 
full contact with reality, and clinically stable.  The 
diagnoses were chronic, undifferentiated type schizophrenia, 
depression not otherwise specified, and suicide attempt.  His 
level of functioning was poor.  

VA treatment records from January 1990 to April 1990 reveal 
the veteran continued to receive treatment.  March 1990 
records state that he was mildly depressed.  

The veteran was hospitalized at a VA facility from August 
1990 to September 1990.  He was admitted very depressed due 
to the death of his son the previous week and with ideas of 
self harm.  He had a history of suicide attempts, and was 
admitted to prevent harm to himself or others.  He 
experienced auditory hallucinations, and his medication was 
increased.  The veteran was treated with the lowest effective 
dose of medication, and several forms of therapy.  He was 
unemployable, and could not handle funds without a tutor.  No 
further improvement was seen from this episode of care.  The 
diagnosis at discharge was chronic undifferentiated type 
schizophrenia, with acute exacerbation.  The veteran's level 
of functioning was very poor.  

The veteran was hospitalized from April 1991 to May 1991 in a 
VA facility due to complaints of depression, auditory 
hallucinations, and suicidal ideations.  The diagnoses at 
discharge included chronic undifferentiated type 
schizophrenia, and depression not otherwise specified.  His 
level of functioning was poor.  

VA treatment records dated March 1992 show that the veteran 
stated he felt bad, and that he believed he needed to be 
hospitalized, but that he was not ready.  He looked very 
anxious, and said he had been hearing voices at home.  He had 
insomnia, and was aggressive at home.  The assessment was 
chronic undifferentiated type schizophrenia.  

The veteran was hospitalized at a VA facility from March 1992 
to April 1992.  He was admitted due to symptoms of 
depression, aggressive behavior at home, and persistent 
auditory and visual hallucinations.  He was treated with 
medication.  When the veteran felt less depressed and more in 
control of his aggressive impulses, he requested discharge.  
The diagnoses included acute exacerbation of chronic 
undifferentiated type schizophrenia.  The veteran's score on 
the Global Assessment of Functioning (GAF) scale was 50 for 
the past year, and 55 at present.  (GAF is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
[hereinafter DSM-IV].  A score of 51-60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  Ibid.).

VA treatment records from June 1992 state that the veteran 
had recently been hospitalized due to insomnia, depression, 
agitation, and hallucinations.  He was now stable, not 
suicidal or homicidal, and in contact with reality.  The 
assessment was chronic undifferentiated type schizophrenia.  

The veteran was admitted to a VA facility from March 1993 to 
April 1993.  He had been doing well until two days prior to 
admission, when he had a toothache that worsened his 
condition.  He began hearing voices more constantly.  The 
veteran said that he heard these voices all the time, and 
that they made jokes to each other and suicide plans.  He 
also referred to flashbacks in which he saw an accident in 
the service.  These symptoms made him anxious, irritable, and 
agitated, and he would break things around the house.  The 
veteran was begun on medication, and gradually improved from 
his psychotic symptoms.  He was discharged after receiving 
maximum hospital benefits.  At discharge, the veteran was 
alert, oriented, and in full contact with reality, without 
any suicidal or homicidal ideation.  The diagnoses included 
chronic undifferentiated type schizophrenia.  His current 
score on the GAF scale was 50, and the highest in the past 
year had been 60.  

VA treatment records from June 1993 indicate that the veteran 
was not suicidal, homicidal, delusional, or hallucinating.  
In September 1993, the veteran said that he felt fine, and 
continued not to have delusions, hallucinations, and suicidal 
or homicidal ideations.  December 1993 records show that the 
veteran was stable.  The assessment was chronic 
undifferentiated type schizophrenia. 

The veteran was hospitalized at a VA facility in April 1994.  
He was admitted due to hearing voices, sadness, crying 
spells, and fear of losing control for the past week.  At 
admission, he was alert, in full contact with reality, and 
not suicidal or homicidal.  His mood was sad and his affect 
restrictive.  During the hospitalization, he gradually 
improved from his depression and psychotic symptoms, and was 
able to participate in all ward activities.  At discharge, he 
was in full contact with reality, and not suicidal or 
homicidal.  The diagnoses included chronic schizophrenia, 
undifferentiated type.  

VA treatment records dated from 1994 are contained in the 
claims folder.  In November 1994, the veteran said that he 
was feeling better, and that he was sleeping and eating 
fairly well.  He was cooperative, in contact with reality, 
was not suicidal, and did not have hallucinations.  The 
veteran was not overtly depressed.  

The veteran was hospitalized at a VA facility in April 1995.  
He came to the hospital feeling anxious, irritable, and 
afraid of losing control.  He was sad and depressed, and had 
crying spells and auditory hallucinations.  The veteran was 
treated with medication, and his symptoms gradually subsided.  
At discharge, the veteran was alert, oriented, coherent, and 
logical.  He was not suicidal or homicidal, and did not have 
hallucinations.  He was sleeping and eating well.  The 
diagnoses at discharge included chronic undifferentiated type 
schizophrenia, and depression not otherwise specified.  

July 1995 treatment records show that the veteran continued 
to report that he was feeling better.  He was still having 
some sleep problems.  The veteran said that he had been less 
depressed since his hospitalization in April 1995.  He was 
not suicidal, and did not have hallucinations.  

A social and industrial field survey was conducted in August 
1995.  This report noted that the veteran said he had 
attempted suicide by pouring gasoline on himself and lighting 
it, but that his wife had immediately extinguished the 
flames.  When asked to show his scars, he pointed to his 
forearm, but there were none.  He said that he did not seek 
medical treatment, but treated himself with creams and 
ointments.  Two neighbors that were interviewed reported that 
the veteran would occasionally drive his car and went out 
frequently with his wife and children.  He would take care of 
chores around the home, including mowing the lawn and 
"fixing things".  It was added that no abnormal behavior 
was corroborated.  

The veteran underwent a VA psychiatric examination in June 
1995.  The report was prepared in August 1995 after the 
social and industrial survey was reviewed.  The claims folder 
was available for review.  The examiner noted that the 
veteran had 12 psychiatric hospitalizations between February 
1986 and April 1995.  He had been unemployed since military 
service.  He was in receipt of Social Security benefits.  The 
veteran reported that he had not been able to work since 
discharge from service.  He complained of hearing voices, 
having suicidal ideas and attempts, and impulses that he 
could not control.  He complained of isolation, irritability, 
and bad temper.  On examination, the veteran was adequately 
dressed and groomed.  He was alert and oriented.  His mood 
was anxious and depressed, and his affect was blunted.  The 
veteran's concentration was fair.  He was not hallucinating, 
and he was not suicidal or homicidal.  His insight and 
judgment were fair, and he exhibited good impulse control.  
The veteran was competent to handle VA funds.  It was noted 
that an August 1995 Social Field Survey described some 
contradictions between the veteran's claims and the 
information provided by his neighbors.  It was obvious that 
the veteran exaggerated his claims and symptoms.  The 
diagnoses included chronic undifferentiated type 
schizophrenia with depressive features.  The GAF was 60.  The 
examiner added that the proper diagnosis was schizophrenia, 
and not conversion disorder. 

November 1995 VA treatment records state that the veteran was 
feeling better.  He was less depressed, and did not have any 
hallucinations.  He was in contact with reality.  February 
1996 records state that the veteran was free of acute 
psychotic symptoms.  He still had difficulty falling asleep.  
There were no hallucinations, and he was moderately 
depressed.  His memory was preserved.  December 1996 records 
indicate that he still had no episodes of anxiety or sadness.  
He was in full contact with reality, but had fleeting 
auditory hallucinations.  His memory was preserved, and his 
affect was depressed.  

The veteran was hospitalized at a VA facility from October 
1997 to November 1997.  He was admitted due to depressed 
feelings, crying, and self harm ideas.  He also admitted to 
audio-visual hallucinations, and voices that told him to hurt 
himself.  On examination, the veteran was alert, logical, 
coherent, and relevant.  He was not spontaneous, but did 
answer when requested.  The veteran was actively 
hallucinating on and off, including voices that said to kill 
himself.  He had no delusional thinking.  His memory was 
impaired for recent events, and his judgment and insight were 
poor.  At discharge, the veteran was tranquil, with an 
euthymic mood, no perceptual disorders, and no evidence of 
suicidal or homicidal ideas.  The assessment was chronic 
undifferentiated type schizophrenia, very deteriorated from a 
neuropsychiatric point of view.  In the opinion of the 
examiner, the veteran was not able to handle funds, and not 
able to get involved in gainful activities.  The GAF was 50.  

The veteran was afforded a VA psychiatric examination in July 
1998.  The claims folder was reviewed in conjunction with the 
examination.  The previous June 1995 VA examination was also 
reviewed, and the examiner stated that the GAF of 60 assigned 
by that examiner represented a moderate degree of disability.  
The veteran had last been hospitalized in October 1997.  He 
said that he had not worked since discharge from service.  
The veteran said that he was in better control on some days 
than others.  He referred to hearing voices that told him to 
do things that were harmful to himself.  The veteran 
described these things as bad ideas that he did not want to 
do, but that he was unable to control.  He was in contact 
with reality, but restless.  The veteran described auditory 
hallucinations, but was not actively hallucinating.  He also 
referred aggressive ideas against others including his 
family, irritability, and on occasions cryfulness.  His 
affect was somewhat inappropriate, and his mood was restless 
and somewhat depressed.  He was oriented, with adequate 
memory.  His intellectual functioning was average, his 
judgment was fair, and his insight was poor.  The diagnoses 
included schizophrenic disorder, undifferentiated type, and 
some histrionic personality features.  His GAF was 55 to 50.  
The veteran was mentally competent to handle funds.  

VA treatment records dated February 1999 records show that 
the veteran continued to have episodes of sadness and 
instability.  He was in contact with reality, and was not 
suicidal or homicidal.  No delusions or hallucinations were 
elicited.  April 1999 records indicate that the veteran 
complained that he fatigued easily.  He became angry without 
provocation.  He kept himself socially isolated, and he said 
he had lost his zest for life.  On examination, the veteran 
was distraught and unspontaneous.  He was not suicidal or 
homicidal.  The veteran reported fleeting auditory 
hallucinations, especially at night.  He had a depressed 
affect and an anxious mood.  His memory was partly impaired, 
and his judgment was poor.  His GAF was 50.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that an 
evaluation in excess of 50 percent is warranted for any 
portion of the appeal period.  The record shows that the 
veteran was hospitalized on 12 occasions between his service 
discharge and November 1997, and the records from these 
hospitalizations have been reviewed.  He was awarded 
temporary total evaluations during periods of 
hospitalization.  However, the overall evidence, including 
the VA examination reports, psychological testing, and the 
GAF scores does not demonstrate greater than the considerable 
social and industrial impairment contemplated by a 50 percent 
evaluation under the regulations in effect prior to 1996, or 
the symptomatology required for an evaluation in excess of 50 
percent under the regulations currently in effect.  

The private psychological testing conducted in July 1986 
stated that the veteran's psychotic process was of a mild 
intensity.  The VA examination afforded the veteran in 
February 1987 was conducted by a board of two psychiatrists, 
who reviewed the veteran's claims folder and studied the 
history of the veteran's psychiatric disability from his date 
of discharge to the date of the examination.  They believed 
that the veteran had a very strong voluntary component to his 
illness, and they noted that the veteran's affect did not 
correspond to his complaints about his illness.  It was 
further noted that the veteran was evasive, uncooperative, 
and difficult to explore.  Similarly, the August 1987 follow-
up examination again found the veteran to be superficial and 
vague.  The board was unable to find the evidence to explain 
a psychosis or a depression.  The veteran was again found to 
be vague at the December 1989 VA examination.  His history of 
a hysterical nature and somatization tendencies was noted.  
Although the veteran claimed a history of hallucinations, he 
was vague in his descriptions of them, and was not 
hallucinating at the time of the examination.  He also 
indicated that he was unable to remember certain events, but 
it would later come out that he could remember them.  
Finally, at the August 1995 social and industrial survey, the 
veteran reported that he had tried to commit suicide by 
setting himself on fire, but when he tried to point out his 
scars, none were present.  The VA examination report 
following the August 1995 social and industrial survey, 
indicated that it was obvious the veteran exaggerated his 
claims and symptoms.  This report, as well as the opinions 
and evidence contained in the other reports suggest that many 
of the veteran's symptoms are exaggerated, and as the 
examiners who expressed these opinions had the benefit of 
reviewing the veteran's entire medical history, the Board 
finds that they are more probative than the hospital reports 
indicating more severe psychiatric symptomatology.  

The Board further finds that the GAF scores contained in the 
hospital reports, examination reports, and treatment records 
represents confirmation that many of the veteran's symptoms 
have been exaggerated, and that entitlement to an increased 
rating is not merited.  The hospital records dated from March 
1992 to April 1992 indicate that the veteran had a GAF score 
of 55 at discharge.  He had a GAF of 50 at hospitalization 
discharge in April 1993, a GAF of 60 at VA examination in 
June 1995, a GAF of 50 in November 1997, a score of 50 to 55 
in July 1998, and a GAF of 50 in February 1999.  Overall, the 
scores are mostly in the 51-60 range.  As noted by the DSM-
IV, and by the July 1998 VA examiner, this represents no more 
than a moderate degree of disability due to symptoms such as 
a flat affect or circumstantial speech, occasional panic 
attacks, having few friends, or conflicts with peers or co-
workers.  This corresponds closely with the symptomatology 
required for a 50 percent evaluation under the regulations 
currently in effect, which also include a flattened affect, 
circumstantial speech, panic attacks more than once a week, 
and difficulty in establishing and maintaining effective work 
and social relationships.  38 C.F.R. § 4.130, Code 9204.  
While the veteran has displayed symptoms such as suicidal 
ideation, illogical speech, hallucinations, and 
disorientation, he was hospitalized on these occasions, and 
was granted a 100 percent evaluation until his symptoms 
improved.  From a review of the overall record, it does not 
appear that severe symptomatology persisted.  The more florid 
symptoms of psychosis have not been consistently displayed 
outside of the hospital.  38 C.F.R. § 4.130, Code 9204.  And 
again, as noted above, the evidence suggests that the veteran 
exaggerates some of his symptoms.  Therefore, when the 
overall disability picture is considered, the Board finds 
that the veteran's symptomatology is not productive of 
greater than the considerable social and industrial 
impairment contemplated by a 50 percent evaluation for any 
portion of the appeal period under the regulations in effect 
prior to 1996.  38 C.F.R. § 4.132, Code 9204 (1987); 
38 C.F.R. § 4.132, Code 9204 (1996).  Also, the veteran's 
symptomatology is productive of no more than the occupational 
and social impairment with reduced reliability and 
productivity that is contemplated by the 50 percent 
evaluation under the regulations currently in effect.  
38 C.F.R. § 4.130, Code 9402.  Therefore, entitlement to an 
evaluation in excess of 50 percent is not merited.  

Individual Unemployability

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and  
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38  C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a). 

In Hatlestad v. Derwinski, 1 Vet.App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1995).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

In addition to the veteran's service connected 
undifferentiated type schizophrenia, service connection is 
also in effect for labyrinthitis as a residual of a 
concussion.  The evaluation for this disability is 10 
percent.  When this 10 percent evaluation is combined with 
the 50 percent evaluation for schizophrenia, a combined 
evaluation of 60 percent is reached.  38 C.F.R. § 4.25.  This 
does not meet the necessary schedular rating for 
consideration of a total rating based on unemployability.  

Furthermore, the evidence does not show that the veteran's 
service connected disabilities are productive of an 
exceptional or unusual disability picture such as to render 
him unemployable.  While the evidence indicates that the 
veteran has been hospitalized for his psychiatric disability 
on 12 occasions since discharge from active service, only one 
of these hospitalizations have been subsequent to April 1995.  
Although the veteran was said to be unemployable during 
hospitalization in January 1988, and unable to be involved in 
gainful activities during hospitalization in November 1997, 
the GAF scores of 50 to 60 that were assigned during this 
period, including at the November 1997 hospitalization, have 
not been consistent with a veteran who is unemployable.  
Moreover, the psychiatric evaluations that have had the 
benefit of a longitudinal review of the record, in addition 
to examining  the veteran, have clearly shown that the degree 
of psychiatric impairment is less than that presented by the 
veteran during his many hospitalizations.  It is clear that 
the RO has relied on the more comprehensive examinations in 
evaluating the psychiatric disability.  The Board is unable 
to find that the decision of the RO not to refer the 
veteran's claim to the Director of the VA Compensation and 
Pension Service for consideration of a total rating on an 
extraschedular basis was an abuse of rating discretion.  
Therefore, entitlement to a total rating based on individual 
unemployability due to service connected disabilities is not 
warranted.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
undifferentiated type schizophrenia is denied. 

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
denied. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

